This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SHELLY STEVENS,

 3          Worker-Appellant,

 4 v.                                                                            NO. 33,066

 5 UNMH and RISK MANAGEMENT,

 6          Employer/Insurer-Appellee.

 7 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 8 David Skinner, Workers’ Compensation Judge

 9 Michael J. Doyle
10 Los Lunas, NM

11 for Appellant

12 Katherine E. Tourek
13 Albuquerque, NM

14 for Appellee

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.

17   {1}    Summary affirmance was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary affirmance has
1 been filed and the time for doing so has expired.

2   {2}   AFFIRMED.

3   {3}   IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 ___________________________________
8 JONATHAN B. SUTIN, Judge



 9 _________________________________
10 LINDA M. VANZI, Judge




                                           2